Citation Nr: 0500172	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
2000, for the award of additional benefits for a dependent 
spouse.

2.  Entitlement to additional benefits for the veteran's two 
sons, [redacted] and [redacted] , as dependents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded additional compensation for a 
dependent spouse effective May 1, 2001.  In a December 2002 
rating decision, an earlier effective date of May 1, 2000 was 
established for the award of additional benefits for a 
dependent spouse.  The RO denied entitlement to additional 
benefits for the veteran's two sons, [redacted] and [redacted] , as 
dependents.

In a July 2004 rating decision, entitlement to an increased 
rating for residuals of exploratory surgical procedure of the 
right ear with hearing loss was denied.  The veteran did not 
initiate an appeal.  This matter is not before the Board.  

In June 2004, the veteran testified before the undersigned at 
a Travel Board hearing.  The Board notes that additional 
evidence has been received since the February 2002 
supplemental statement of the case.  The newly-submitted 
evidence consists of 1) duplicate evidence pertaining to the 
appeal which was already of record and considered by the RO 
in reaching the decision on appeal, and 2) additional 
evidence which does not pertain to the matters on appeal.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation effective from May 5, 1970.  A 30 percent 
disability rating has been in effect throughout the time 
period at issue.  

2.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

3.  At the time of the change in law, the RO was required to 
notify the veteran of the change; however there is no 
evidence that such notification was provided.

4.  In October 1978, the veteran's file contained information 
showing that he was married and that he had one son.

5.  The RO notified the veteran of his potential eligibility 
for dependent's benefits in 1988.  The veteran completed a 
form with information about his dependents but the form was 
not received by the RO.  He did not pursue the claim in any 
way, and did not contact the RO again until 2001.

6.  In April 2001, a claim for additional compensation for 
dependents was received.  


CONCLUSIONS OF LAW

1.  The assignment of an effective date of October 1, 1978, 
for additional compensation benefits for a dependent spouse 
is warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) (2004).

2.  Recognition of the veteran's older son as the veteran's 
dependent child for VA benefit purposes is warranted during 
the time period between October 1, 1978, and the date of his 
18th birthday, or the point in time prior to his 23rd birthday 
when he completed education at an approved educational 
institution.  38 U.S.C.A. §§ 101(4), 1115, 5110 (West 2002); 
38 C.F.R. §§ 3.57, 3.114 (2004).

3.  Recognition of the veteran's younger son as the veteran's 
dependent child for VA benefit purposes is not warranted.  38 
U.S.C.A. §§ 101(4), 1115, 5110 (West 2002); 38 C.F.R. 
§§ 3.57, 3.114 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). To implement the provisions of the law, the 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  This case involves 
issues which rest upon a matter of law.  Collecting 
additional evidence would not be productive or helpful to the 
veteran's appeal.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  


Background

In May 1970, the veteran applied for VA disability 
compensation benefits.  At that time, he indicated that he 
was married to [redacted] and had one son, [redacted] , who was born in 
November 1967.  Along with his application for VA 
compensation, he provided copies of his marriage certificate 
and the birth certificate of his older son.  His second son 
was born in December 1970; however, the veteran did not 
notify the VA of this fact until October 2001, when he 
provided a copy of his younger son's birth certificate.

In an August 1970 rating decision, service connection was 
granted for bronchiectasis, left upper lobe, with chronic 
obstructive lung disease and rib resection, rated as 30 
percent disabling; and for residuals of an  exploratory 
surgical procedure of the right ear with hearing loss, 
assigned a non-compensable rating.  The combined rating was 
30 percent, effective May 5, 1970.  

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

The veteran's claims file does not reflect any correspondence 
or other contact from the veteran between the 1970 rating 
decision and the March 2001 written claim.  The only 
documentation dated during this time period consists of 
paperwork generated by the VA Medical Center for the purpose 
of verifying the veteran's service-connected status.  There 
is nothing in this paperwork which indicates that the veteran 
had dependents or that he desired to receive benefits for his 
dependents.

On April 3, 2001, correspondence was received from the 
veteran in which he indicated that he wanted to have his 
spouse,[redacted] , added as his dependent.  In May 2001, the RO 
informed the veteran that he needed to complete a VA Form 21-
686c.  In June 2001, the veteran's VA Form 21-686c was 
received from the veteran.  He listed [redacted] as his spouse.  In 
a June 2001 decision additional compensation for a dependent 
spouse was awarded effective May 1, 2001.  

Thereafter, the veteran submitted correspondence in which he 
indicated that he had previously submitted a VA Form 21-686c 
in 1988 in which he listed his spouse and sons as dependents.  
He also submitted a letter from VA dated March 2, 1988 which 
stated that the veteran might be entitled to additional 
compensation for a spouse, child(ren) or parent(s) and that 
he should submit a VA Form 21-686c, Declaration of Status of 
Dependents.  The veteran also submitted a copy of this form, 
which was dated March 18, 1988 on the form.  However, there 
was no date-stamp or other indication that VA received this 
form at any time prior to 2001.  

In a December 2001 determination, the RO indicated that the 
effective date to add a dependent was June 1, 2001.  However, 
the RO had previously established May 1, 2001 as the 
effective date for the award of additional benefits for a 
dependent spouse.

In a February 2002 rating decision, an earlier effective date 
of May 1, 2000, was established for the award of additional 
benefits for a dependent spouse.  The RO denied entitlement 
to additional benefits for the veteran's two sons, [redacted] and 
[redacted] , as dependents on the basis that his sons were older than 
the statutorily-defined age to be considered the veteran's 
dependents for the purposes of paying additional VA benefits.

In June 2004, the veteran testified at a hearing before the 
undersigned.  At that time, the veteran stated that he had 
submitted a VA Form 21-686c in 1988, but for some reason, VA 
did not receive the form.  He indicated that the VA facility 
was relocating and the letter may have been lost.  The 
veteran stated that he kept a copy of the form, which he had 
submitted.  He also explained that he had mistakenly believed 
through the years that he had been receiving the additional 
payments for his dependents to which he was entitled.  


Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the:  (1) claim date; 
(2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

The issue of whether the veteran is entitled to an earlier 
effective date for the award of a dependency allowance 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 
30 percent or more disabling.  Pub. L. No. 95-479, § 102(b), 
92 Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  
Therefore, in this case, the date for the award of additional 
compensation for dependents cannot be earlier than October 1, 
1978, the effective date of the liberalizing legislation, 
Pub. L. 95-479. 38 U.S.C.A. § 5110(g).  

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).


Analysis-Spouse and older son

The Board observes that the veteran's 30 percent disability 
rating did not meet the minimum statutory requirement for 
additional compensation for dependents in effect prior to 
October 1, 1978.  Payment of any benefits prior to October 1, 
1978, pursuant to this claim is explicitly precluded by 38 
U.S.C.A. § 5110(g).  

The first claim shown to be received by VA after the 
enactment of Pub. L. No. 95-479 was received in April 2001.  
This date, April 2001, was well over a year after the 
effective date of this liberalizing legislation.  The RO 
accordingly assigned an effective date of May, 1, 2000, for 
the award of dependency compensation for the veteran's spouse 
as 38 C.F.R. § 3.114(a)(3) provides that if a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of a change in law, benefits may be 
authorized for a period of one year prior to the date of the 
receipt of such request if the requirements for entitlement 
were in effect at the time of the change in law and 
continuously remained so.  May 1, 2000 represented the first 
day of the month following the date one year prior to the 
date of the receipt of the veteran's claim, in April 2001.  

Following the passage of Pub. L. No. 95-479, the VA 
promulgated a Circular setting forth procedures for VA ROs to 
follow.  DVB Circular 21-78-10 provided guidance for the 
implementation of Pub. L. No. 95-479, and stated that a 
preprinted computer letter would be sent as soon as possible 
(around mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
would advise veterans that the new law provided compensation 
on account of a dependent for veterans having a service-
connected disability of 30 percent or more, and that if a 
claim for those benefits and supporting evidence was received 
before October 1, 1979, then increased compensation for 
dependents would be effective from October 1, 1978.  
Otherwise, increased compensation would be available from the 
date of receipt of the claim and evidence.  The letter's 
reverse side was to contain a form to complete and return to 
the RO to apply for these benefits.

The claims file does not contain a copy of such a letter 
issued pursuant to DVB Circular 21-78-10, although the 
veteran had been awarded a 30 percent disability rating and 
was receiving monthly compensation payments at the time.  
Furthermore, because the veteran had already submitted copies 
of his marriage license and his older son's birth 
certificate, the RO was reasonably on notice of his potential 
eligibility for such additional benefits based upon two 
dependents.  There is no other indication in the claims file, 
such as a notation or computer code reflecting that the 
letter required by the circular had been sent or indeed, that 
any action at all was taken regarding the veteran's 
compensation benefits during 1978 or 1979.  

To resolve situations such as this one, the United States 
Court of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  Once the presumption of regularity has been 
rebutted by clear evidence, however, the burden of proof 
shifts to the VA to show that the administrative procedure 
was actually complied with.

The Court has also construed that the VA may have had a 
substantive duty on the part of the VA to notify veterans, 
such as the appellant in this case, who were in receipt of VA 
compensation at a level between 30 percent and 49 percent, of 
the change in the law and the potential effect of the new law 
upon their benefit payments.  Gold v. Brown, 7 Vet. App. 315, 
319 (1995).  In another case, the Court held that the VA's 
failure to provide a similar notice required by a VA circular 
amounted to administrative error.  Blount v. West, 11 Vet. 
App. 34 (1998).  

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran in fact did not receive the notice informing him of 
the 1978 change in the law AND clear evidence must show the 
VA did not provide such notice.  The veteran has provided his 
own testimony to the effect that he did not receive notice.  
The absence of any indication in the claims file that the RO 
took any action at all pertaining to the veteran's 
compensation benefits during the relevant time frame in 
conjunction with the evidence that the veteran himself did 
not contact the RO during the relevant time frame consists of 
clear evidence sufficient to rebut the presumption of 
regularity in this case.  The facts of this case differ from 
those in Gold, where the record on appeal contained VA 
documentation showing that the RO had discharged its duty by 
sending such a letter to the appellant, although the text of 
the letter was not available for review.  In this case, by 
contrast, there is no evidence that any letter was mailed by 
the RO.  It is the opinion of the Board that the failure of 
the RO to properly notify the veteran of the change in the 
law in accordance with the directions set forth in the VA 
Circular constituted administrative error.

In crafting a remedy for the VA's administrative error in 
this matter, the Board looks to the information which was of 
record and thus "known" to the VA in 1978, when the law was 
changed to allow for payment of dependency benefits.  At that 
time, the veteran's claims file contained a copy of his 
marriage certificate and a copy of his older son's birth 
certificate.  Thus, the VA was aware that the veteran, as a 
recipient of VA compensation at a 30 percent rate, and as a 
husband and father of one, fit into the category of 
recipients who were to be provided with a notice as defined 
by the VA Circular.  Thus, based on the knowledge the VA 
actually had of the veteran, he should have received a 
written notice if the instructions set forth in the Circular 
had been followed conscientiously by the RO personnel.  

Because the VA had actual notice of the veteran's eligibility 
for dependency benefits on behalf of his wife, but because 
the administrative error in failing to provide notice of such 
eligibility to the veteran precluded him from requesting such 
benefits, an earlier effective date of October 1, 1978, is 
granted for the award of additional benefits for the 
veteran's wife as his dependent.  

Similarly, because the VA had actual notice of the veteran's 
eligibility for dependency benefits on behalf of his older 
son, but because the administrative error in failing to 
provide notice of such eligibility to the veteran precluded 
him from requesting such benefits, dependency benefits are 
granted for the veteran's son during the time period when he 
was considered to be the veteran's dependent under VA law.  
This time frame is calculated as from October 1, 1978, until 
the date of his 18th birthday or the point in time prior to 
his 23rd birthday when he completed education at an approved 
educational institution.  See 38 C.F.R. § 3.57.  Upon return 
of the veteran's claims file to the RO, the RO will need to 
inform him of the appropriate documentation he must provide 
to determine the date when his older son ceased to be 
considered a dependent under VA law.


Analysis-Younger son

Because the VA had no notice of the existence of the 
veteran's younger son at the time of the administrative error 
in 1978, the above analysis does not apply to the veteran's 
appeal regarding recognition of his younger son as his 
dependent.  

According to the information in the claims file, the earliest 
point at which it is shown the VA actually notified the 
veteran that he may have been entitled to VA benefits on 
account of his dependents was 1988, as evidenced by the 
letter which he himself produced and submitted in 2001.  
While the claims file does not contain a copy of this letter 
or any other indication that it was sent, the veteran's 
possession of the letter dated in March 1988 is sufficient 
evidence of the fact that it was sent and that he received 
it.  During the hearing, he testified credibly that he 
received the letter and filed it away in his own files.  
Although he also testified credibly that he submitted the 
appropriate form to claim additional dependency benefits on 
behalf of his wife and two sons in 1988, absent evidence that 
this form was received by VA in 1988, the Board cannot 
construe such receipt to allow the retroactive payment of VA 
benefits.  The veteran had the responsibility to follow up on 
his claim, but did not do so until 2001.  Thirteen years is 
far outside the bounds of any reasonable time period to wait 
for a response from such a claim.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the veteran wished to pursue a 
claim for dependency benefits, after having received 
notification of their availability in 1988, he had a 
corresponding responsibility to check with the VA to ensure 
his claim had been received, or to simply follow-up after 
having sent the form and not received any response.  The 
Board therefore holds that there was no administrative error 
on the part of the VA and we are unable to identify any other 
basis in law to support recognition of the veteran's younger 
son as his dependent during any time period.

The veteran does not contend nor does the competent evidence 
show that either son, before reaching the age of 18 years 
became permanently incapable of self support.  As such, there 
is no provision under which either of the veteran's sons can 
currently be considered dependents for VA purposes.  


ORDER

An effective date of October 1, 1978, for the award of 
additional compensation benefits for a dependent spouse is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The veteran's older son is recognized as the veteran's 
dependent child for VA benefit purposes during the time 
period between October 1, 1978, and the date of the son's 
18th birthday or the point in time prior to his 23rd birthday 
when he completed education at an approved educational 
institution, subject to the laws and regulations governing 
the award of monetary benefits.

Recognition of the veteran's younger son as the veteran's 
dependent child for VA benefit purposes is denied.  




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


